Citation Nr: 1507766	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  04-28 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for schistosomiasis. 

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction over the case was subsequently transferred to the RO in San Juan, Puerto Rico.  

When this case was before the Board in May 2006, it was decided in part and remanded in part.  The remand was in part for clarification of the status of the Veteran's rating for his service-connected schistosomiasis.  The Veteran's claims file had been reconstructed, and there was no record of the status of the rating for schistosomiasis prior to the appealed rating action and subsequent to early rating actions, shortly after service, when an initial 10 percent rating was assigned.  A copy of a February 1969 rating decision (addressing a different issue) reflects that the Veteran was then already service-connected for schistosomiasis, with service connection in effect from October 1967 and an initial 10 percent disability rating assigned.  A copy of a February 1973 RO rating decision reflects that the Veteran's schistosomiasis was then re-evaluated, with a 10 percent rating continued based on a positive test for bilharzia ova.  RO queries produced a response from the Veteran in October 2006 stating that he had no additional records of past ratings.  A December 2006 telephonic contact with the Veteran elicited a statement that the last payment he received from VA (prior to his claims beginning in November 1997) was in February 1973, for a 60 percent (combined) rating.  Official VA payment records show that the Veteran was last paid disability benefits in December 1974.  In the absence of further records or records otherwise allowing for a contrary conclusion, the Board concludes that the rating for the Veteran's schistosomiasis was reduced to noncompensable following that last payment in December 1974.  Hence, the issue currently before the Board is one of entitlement to a compensable rating for schistosomiasis.  

The Board makes the above assessment regarding historical rating for schistosomiasis notwithstanding the RO's August 2006 decision and payment award retroactive to an unspecified date, based on a continued 50 percent rating for an anxiety disorder, which 50 percent rating for anxiety disorder had been assigned by a February 1973 rating decision.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
The issue of entitlement to service connection for a skin disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's schistosomiasis has not been manifested by any significant symptoms or impairment at any time during the period of the claim.  


CONCLUSION OF LAW

The criteria for a compensable rating for schistosomiasis have not been met.  U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Code 7324 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) , requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by letters mailed in June 2004 and September 2006.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record also reflects that the Veteran has been afforded appropriate VA examinations and the originating agency has obtained the service treatment records and post-service treatment records, to the extent available.  The Veteran reported in December 1997 that he received VA care in Washington, D.C., between 1991 and 1997.  However, the RO made appropriate requests for these records and they were found to be unavailable.  The San Juan RO made an official finding of their unavailability in April 2012.  

The Board remanded the case in May 2006 for information regarding past rating actions and past records, as well as for additional VCAA notice and a new examination.  The record reflects that the originating agency complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The most recent VA examinations addressing the severity of schistosomiasis were conducted in May 2009, February 2013, and October 2013.  The examiners also implicitly adequately addressed the impact of the Veteran's schistosomiasis on daily activities and occupational functioning, by finding no active disease, disability, or residuals.  The Board finds that the reports of these examinations, taken together with the balance of the record, to be adequate for the Board's adjudication of the schistosomiasis issue on appeal. 

The record does not suggest and the Veteran has not contended the schistosomiasis has significantly increased in severity since the most recent examinations.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

Accordingly, the Board will address the merits of the Veteran's claim.


II.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1. 

When an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20.

The Veteran's schistosomiasis has been evaluated analogous to distomiasis, intestinal or hepatic, under 38 C.F.R. § 4.114, Diagnostic Code 7399-7324.  See 38 C.F.R. § 4.20 (analogous ratings).  Diagnostic Code 7324 provides for a noncompensable evaluation for mild or no symptoms, a 10 percent evaluation for moderate symptoms, and a 20 percent evaluation for severe symptoms. 

The words "mild", "moderate", and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2014).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 


Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014) ; 38 C.F.R. §§ 3.102 , 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Veteran has contended that his service-connected schistosomiasis is more severe than is reflected by the noncompensable rating assigned.  In a July 2003 submission the Veteran's representative asserted that the veteran suffers from constant constipation, as well as nausea, vomiting, and gastric pain all associated with his schistosomiasis.  However, VA examinations during the pendency of the Veteran's claim and treatment records have not supported these assertions.  Rather, the examinations during the pendency of the claim consistently showed no disability or residuals attributable to the schistosomiasis.  

On a VA examination in May 2002 to evaluate the Veteran's schistosomiasis, the examiner noted the Veteran's service history of contracting schistosomiasis.  However, the Veteran reported having no history of recurrence of the disease.  The examiner did note a history significant for smoking and alcohol use.  (Treatment records have attributed localized and systemic disease and symptomatology to the Veteran's long-term tobacco and alcohol abuse.)  The Veteran denied major gastrointestinal complaints, including hematemesis, hematochezia, melena, and changes in bowel habits.  The Veteran also denied diarrhea, weight gain or loss, and nausea or vomiting.  However, he did complain of constant constipation.  The examiner conducted a physical examination which he stated was "essentially unremarkable."  Thus, while the examiner continued the diagnosis of schistosomiasis, he did not identify any current symptom or impairment related to the disorder.  

At a VA examination in May 2009 addressing schistosomiasis, the Veteran contended that he was unemployable due to the disability, though he conceded that he did not recall having received treatment for it.  The examiner noted that the Veteran was alcohol dependent, and the Veteran conceded that he drinks heavily, suggesting an alternative basis for the Veteran's contended employment incapacity. 

The May 2009 examiner noted that the VA treatment records did not mention any treatment for schistosomiasis, consistent with the Veteran's negative report of such treatment.  The examiner further noted that medical records were negative for signs or symptoms of active disease.  Findings of a June 2008 colonoscopy were reviewed, which included a finding of a splenic polyp which was then removed.  

The Veteran complained at the May 2009 examination of constant constipation and diffuse intestinal discomfort.  However, the examiner found that the Veteran was in good health, with weight increase since his last examination and no signs of weight loss or malnutrition.  There was mild diffuse abdominal tenderness.  A 1.5 by 1.5 centimeter mass superior to the umbilicus was associated with a past hernia repair.  An obtained abdominal ultrasound revealed hepatomegaly with fatty liver and/or hepatocellular disease.  The examiner attributed none of these findings to schistosomiasis.  Rather, the examiner opined that the Veteran has no symptoms or disability from his schistosomiasis and hence cannot be considered unemployable due to the disease.  The examiner also assessed that the excised polyp was unrelated to his schistosomiasis.  

An October 2012 feces "wet prep" parasitology examination reflected no findings of oval or parasites.  

At an additional VA examination in October 2013, it was again noted that the Veteran did not have current disease or disability associated with his schistosomiasis.  The October 2013 examiner assessed that the schistosomiasis was inactive, with no medical record of any sign or symptom of disease or treatment for that disease.  The Veteran also denied the presence of any sign or symptom attributable to schistosomiasis.  The examiner opined that the Veteran's constipation was not attributable to schistosomiasis.  

Thus, in short, notwithstanding the Veteran's assertions, the competent and credible evidence of record shows that the Veteran's schistosomiasis has not been productive of any significant symptom or impairment during the period of the claim.  While the Board duly considers the Veteran's assertion of disability due to schistosomiasis, the Board also notes that the Veteran, as a layperson, is not competent to address the distinctly medical question of what signs or symptoms would be attributable to the Veteran's schistosomiasis, a question of medical attribution beyond the ambit of lay knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a compensable rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Because the preponderance of the evidence is against the claim, the benefit the doubt doctrine is not for application.  See Gilbert, supra.

Finally, the Board has considered whether the claim should be referred to the Director of the VA Compensation service for extra-schedular consideration under 38 C.F.R. §§ 3.3321(b)(1), 4.16(b) (2014).  Since the evidence shows that the disorder has not been productive of any symptoms or functional impairment during the period of the claim, the Board has concluded that extra-schedular consideration is not in order.


ORDER

Entitlement to a compensable rating for schistosomiasis is denied. 


REMAND

The Veteran contends, in effect, that he developed chloracne as a result of herbicide exposure in service.  

The Veteran served in Vietnam during the Vietnam Era, and hence is presumed to have been exposed to herbicide agents (Agent Orange) in service for purposes of establishing presumptive service connection for certain claimed disabilities.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  

Service records reflect no complaints, findings, or treatment for chloracne or any other condition characterized as acne.  In addition, no chloracne or other form of acne is documented in any medical records for years following service.  

The Board remanded the Veteran's chloracne claim for a new medical examination because a VA examiner in April 2002 asserted that it was difficult to know whether the Veteran's current acne was related to his exposure to Agent Orange in service.  Additionally, the examiner did not provide an assessment of the likelihood of such a relationship between the Veteran's Agent Orange exposure and his acne.  The Board found the examination inadequate.  

On a VA examination in March 2012 the Veteran asserted that he had had acne since Vietnam.  The examiner reviewed the Veteran's clinical records including an April 2002 treatment record reflecting the presence of acne icepick scars of the face and ear lobes.  The March 2012 examiner noted the absence of systemic manifestations, and the absence of any acne systemic or topical treatment in the prior 12 months.  

The March 2012 VA examiner opined that the Veteran did not have chloracne because the other areas of the body were not affected, as would usually be present with chloracne.  The examiner concluded that it was not at least as likely as not that the Veteran's acne was incurred in service or was caused by an event, injury, or disease in service.  

A further opinion was obtained in October 2012.  The examiner opined that it was not at least as likely as not that the Veteran had acne which was incurred in service or was caused by an event, injury, or illness in service because service records over the Veteran's entire service period from 1965 to 1967 did not reflect any diagnosis, follow-up, or treatment for acne.  

Post-service treatment records include an October 1984 treatment record noting that the Veteran has acne scars not only on the face and forehead, but also on his back.  This is contrary to the factual basis (no acne on other parts of the body) of the March 2012 VA examiner's opinion that the Veteran did not have chloracne.  

Thus, a new examination is in order to appropriately examine the Veteran to address the full extent of acne or acne scars present, and to provide an opinion of the likelihood of a link to Agent Orange exposure.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, including any records of care through the San Juan VA Medical Center (VAMC) or outpatient facilities.  

2.  Thereafter, afford the Veteran a VA examination by a physician with sufficient expertise to address whether acne or residuals of acne (acne scars) are attributable to chloracne or effects of exposure to herbicides.  All pertinent evidence of record should be made available to and reviewed by the examiner.  

The examiner should examine the Veteran's face and body for acne or residuals of acne, including acne scars.  In so doing, the examiner should note past treatment and examination records including those noting acne scars present on the face, forehead, and back.  

The examiner should be requested to provide an opinion as to whether there is a 50 percent or better probability that the Veteran's acne disability (inclusive of residual acne scars) is related to his exposure to herbicides while serving in Vietnam or is otherwise etiologically related to service.  The supporting rationale for the opinion(s) must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If an opinion cannot be provided without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Undertake any other indicated development.
 
4.  Thereafter, readjudicate the Veteran's claim for service connection for a skin disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


